       Case 2:18-cv-00284-CMR Document 222-2 Filed 04/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
PRICING ANTITRUST LITIGATION                        16-MD-2724
                                                    HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                    18-CV-284
THE KROGER CO., et al.,
                                     Plaintiffs,
v.

ACTAVIS HOLDCO U.S., INC., et al.,
                            Defendants.

                                   [PROPOSED] ORDER

       AND NOW, this ___ day of ____________, 2020, upon consideration of the Kroger

Direct-Action Plaintiffs’ Motion for Leave to File a Response to Defendants’ Notice of

Supplemental Authority, and Defendants’ Opposition thereto, it is ORDERED that the Motion is

DENIED.

                                                           BY THE COURT:



                                                           __________________________
                                                           CYNTHIA M. RUFE, J.
